Name: 2008/462/EC: Commission Decision of 16 June 2008 releasing Bulgaria, Slovakia and the United Kingdom from certain obligations to apply Council Directive 66/401/EEC in respect of Galega orientalis Lam. (notified under document number C(2008) 2664) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  European Union law;  means of agricultural production;  plant product
 Date Published: 2008-06-19

 19.6.2008 EN Official Journal of the European Union L 160/33 COMMISSION DECISION of 16 June 2008 releasing Bulgaria, Slovakia and the United Kingdom from certain obligations to apply Council Directive 66/401/EEC in respect of Galega orientalis Lam. (notified under document number C(2008) 2664) (Only the Bulgarian, Slovakian and English texts are authentic) (Text with EEA relevance) (2008/462/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 23a thereof, Having regard to the requests submitted by Bulgaria, Slovakia and the United Kingdom, Whereas: (1) Under Directive 66/401/EEC the Commission may, subject to certain conditions, release a Member State from obligations for the marketing of fodder plant seed set out in that Directive. (2) Bulgaria, Slovakia and the United Kingdom have applied for release from their obligations in respect of Galega orientalis Lam. (3) The seed of that species is not normally reproduced or marketed in Bulgaria, Slovakia and the United Kingdom. In addition, the growing of Galega orientalis Lam. is of minimum economic importance in the abovementioned countries. (4) As long as those conditions remain, the relevant Member States should be released from the obligation to apply the provision of Directive 66/401/EEC to the material in question. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Bulgaria, Slovakia and the United Kingdom are released from the obligation to apply Directive 66/401/EEC, with the exception of Article 14(1), to the species Galega orientalis Lam. Article 2 This Decision is addressed to the Republic of Bulgaria, the Republic of Slovakia and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Commission Directive 2007/72/EC (OJ L 329, 14.12.2007, p. 37).